     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 1 of 7 Page ID #:1




 1
     G. Thomas Martin, III, Esq. (SBN 218456)
 2   Nicholas J. Bontrager, Esq. (SBN 252114)
 3   MARTIN & BONTRAGER, APC
     4605 Lankershim Blvd. Ste 535
 4
     Toluca Lake, CA 91602
 5   Telephone: 323.940.1700
 6   Facsimile: 323.328.8095
     tom@mblawapc.com
 7   nick@mblawapc.com
 8   Attorneys for Plaintiff
     ANTONIO PEREZ
 9
10
                         UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
12
13
     ANTONIO PEREZ                           Case No.: 2:21-cv-3142
14
                 Plaintiff,
15                                           COMPLAINT FOR:
           vs.
16
                                             1. VIOLATIONS OF THE
17   DON ROBERTO JEWELERS, INC.                 ROSENTHAL FAIR DEBT
18                                              COLLECTION PRACTICES
                 Defendant(s).                  ACT [CAL. CIV. CODE § 1788]
19
20                                           2. VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
21
                                                PROTECTION ACT [47 U.S.C. §
22                                              227]
23
24
                                  INTRODUCTION
25
           1.    ANTONIO PEREZ (Plaintiff) brings this action to secure redress from
26
     DON ROBERTO JEWLERS, INC. (Defendant) for violations of the Rosenthal
27
     Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788] and for violations
28
     of the Telephone Consumer Protection Act [47 U.S.C. § 227].
                                            -1-

                                                              COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 2 of 7 Page ID #:2




 1                            JURISDICTION AND VENUE
 2         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 3   Plaintiff’s claims arise under the laws of the United States.
 4         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6   resides here, and Defendant transacts business here.
 7                                        PARTIES
 8         4.     Plaintiff is an individual residing in Los Angeles, California.
 9   Plaintiff is a natural person from whom a debt collector seeks to collect a consumer
10   debt which is due and owing or alleged to be due and owing from such person.
11         5.      Defendant, is a corporation engaged in the business of collecting
12   debt in this state and in several other states, with its principal place of business
13   located in Los Angeles. The principal purpose of Defendant is the collection of
14   debts in this state and several other states, and Defendant regularly attempts to
15   collect debts alleged to be due another.
16                             FACTUAL ALLEGATIONS
17         6.     Within one year prior to the filing of this action, Defendant contacted
18   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
19   be due or owing from a natural person by reason of a consumer credit transaction
20   and/or "consumer debt" with respect to Plaintiff’s personal credit account.
21   However, Plaintiff did not incur the charges Defendant seeks to collect. The
22   charges were unauthorized or fraudulent in nature.
23         7.     Defendant constantly and continuously called Plaintiff at his
24   telephone number ending in 3267 with the intent to harass Plaintiff into paying the
25   alleged debt. Defendant often called Plaintiff from telephone number (310) 635-
26   9054, often calling upwards of two (2) to three (3) times in a single day. Defendant
27   also called Plaintiff and texted him from telephone number 323-647-5946.
28

                                                -2-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 3 of 7 Page ID #:3




 1           8.    Defendant communicated with Plaintiff with such frequency as to be
 2   unreasonable under the circumstances and to constitute harassment, including
 3   upwards of three (3) telephone calls in one day.
 4           9.    The natural and probable consequences of Defendant’s conduct was
 5   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
 6   debt.
 7           10.   On or about March 14, 2021 Plaintiff answered Defendant’s calls and
 8   advised an agent that Defendant was to cease placing any further calls to Plaintiff
 9   and his cellular telephone. Despite these clear instructions, Defendant continued
10   to place scores of autodialed collection calls to Plaintiff’s cellular telephone for
11   weeks thereafter.
12           11.   Defendant and/or its agent(s) used an “automatic telephone dialing
13   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
14
     collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
15
     that she received (i.e., when Plaintiff answered there was several seconds where no
16
     other person was on the other end) is indicative of the use of an automatic telephone
17
18   dialing system.

19           13.   This “dead air” is commonplace with autodialing and/or predictive
20   dialing equipment. It indicates and evidences that the algorithm(s) being used by
21   Defendant’s and/or its agent’s autodialing equipment to predict when the live
22   human agents are available for the next call has not been perfected and/or has not
23
     been recently refreshed or updated. Thus resulting in the autodialer placing a call
24
     several seconds prior to the human agent’s ability to end the current call he or she
25
     is on and be ready to accept the new connected call that the autodialer placed,
26
27   without human intervention, to Plaintiff.
28           14.   The dead air is essentially the autodialer holding the call it placed to

                                                 -3-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 4 of 7 Page ID #:4




 1   Plaintiff until the next available human agent is ready to accept it. Should the call
 2   at issue been manually dialed by a live human being, there would be no such dead
 3
     air as the person dialing Plaintiff’s cellular telephone would have been on the other
 4
     end of the call the entire time and Plaintiff would have been immediately greeted
 5
     by said person.
 6
 7         15.    Defendant’s calls constituted calls that were not for emergency

 8   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 9         16.    Defendant’s calls were placed to a telephone number assigned to a
10   cellular telephone service for which Plaintiff incurs a charge for incoming calls
11   pursuant to 47 U.S.C. § 227(b)(1).
12
           17.    Beginning on February 2, 2021 when Plaintiff first demanded that
13
     Defendant cease placing its calls to his cellular telephone, any such consent for
14
     Defendant to place its autodialed calls (assuming it existed in the first place), was
15
16   revoked by Plaintiff.     Accordingly, Defendant did not have Plaintiff’s “prior
17   express consent” to receive calls using an automatic telephone dialing system on
18   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
19         18.    What is worse, Defendant has reported Plaintiff delinquent and/or
20
     having missed payments for the unauthorized and/or fraudulent charges, thus
21
     decreasing Plaintiff’s credit score singnificantly.
22
23
                               FIRST CAUSE OF ACTION
24
                   (Violation of the RFDCPA, CAL. CIV. CODE § 1788)
25
           19.    Plaintiff incorporates by reference all of the above paragraphs of this
26
     Complaint as though fully stated herein.
27
           20.    Defendant violated the RFDCPA. Defendant’s violations include, but
28
     are not limited to, the following:
                                                -4-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 5 of 7 Page ID #:5




 1            (a)   Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 2   telephone to ring repeatedly or continuously to annoy the person called; and
 3            (b)   Defendant violated CAL. CIV. CODE § 1788.11(e) by communicating,
 4   by telephone or in person, with the debtor with such frequency as to be
 5   unreasonable and to constitute an harassment to the debtor under the circumstances;
 6            (c)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 7   attempting to collect a consumer debt without complying with the provisions of
 8   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
 9   Debt Collection Practices Act).
10            21.   Defendant’s acts, as described above, were done intentionally with the
11   purpose of coercing Plaintiff to pay the alleged debt.
12            22.   As a result of the foregoing violations of the RFDCPA, Defendant is
13   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
14   costs.
15                             SECOND CAUSE OF ACTION
16                        (Violations of the TCPA, 47 U.S.C. § 227)
17            23.   Plaintiff incorporates by reference all of the above paragraphs of this
18   Complaint as though fully stated herein.
19            24.   Defendant violated the TCPA. Defendant’s violations include, but
20   are not limited to the following:
21            (a)   Within four years prior to the filing of this action, on multiple
22   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
23   pertinent part, “It shall be unlawful for any person within the United States . . . to
24   make any call (other than a call made for emergency purposes or made with the
25   prior express consent of the called party) using any automatic telephone dialing
26   system or an artificial or prerecorded voice — to any telephone number assigned
27   to a . . . cellular telephone service . . . or any service for which the called party is
28   charged for the call.

                                                 -5-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 6 of 7 Page ID #:6




 1         (b)    Within four years prior to the filing of this action, on multiple
 2   occasions, Defendant willfully and/or knowingly contacted Plaintiffs at Plaintiffs’
 3   cellular telephone using an artificial prerecorded voice or an automatic telephone
 4   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
 5         25.    As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
 6   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
 7   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
 8   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
 9   to an award of one thousand five hundred dollars ($1,500.00), for each and every
10   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
11         26.    Plaintiff is also entitled to seek injunctive relief prohibiting such
12   conduct in the future.
13                            VII. PRAYER FOR RELIEF
14         WHEREFORE, Plaintiff respectfully requests that judgment be entered
15   against Defendant for the following:
16          (a)   An injunction prohibiting Defendant from contacting Plaintiff on
17                Plaintiff’s cellular telephone using an automated dialing system
18                pursuant to 47 U.S.C. § 227(b)(3)(A); and
19         (b)    Actual damages pursuant to the RFDCPA; and
20         (c)    As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
21                Plaintiff is entitled to and requests five hundred dollars ($500.00) in
22                statutory damages, for each and every violation, pursuant to 47
23                U.S.C. § 227(b)(3)(B); and
24         (d)    As a result of Defendant’s willful and/or knowing violations of 47
25                U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble
26                damages, as provided by statute, up to one thousand five hundred
27                dollars ($1,500.00), for each and every violation pursuant to 47
28                U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and

                                                -6-

                                                                   COMPLAINT FOR DAMAGES
     Case 2:21-cv-03142-SVW-KS Document 1 Filed 04/12/21 Page 7 of 7 Page ID #:7




 1         (e)   Statutory damages pursuant to RFDCPA; and
 2         (f)   Costs and reasonable attorney’s fees pursuant to the RFDCPA; and
 3         (g)   Awarding Plaintiff any pre-judgment and post-judgment interest as
 4               may be allowed under the law.
 5                                       RESPECTFULLY SUBMITTED,
 6   Dated: April 12, 2021               MARTIN & BONTRAGER, APC
 7
 8                                       By: /s/ G. Thomas Martin, III
 9                                                G. Thomas Martin, III
10                                                Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -7-

                                                                COMPLAINT FOR DAMAGES
